Title: From Alexander Hamilton to James McHenry, 15 April 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York April 15. 1799
          
          By a letter just received from Lt Leonard of Vermont he mentions that he has made the necessary preparatory arrangements for proceeding to Albany but cannot do it for want of money. He does not specify the sum be wants nor the object. I have no previous knowlege to guide me. You can judge and will forward the requisite supply. All I know is that the Public Agent at the Place will furnish provisions and transportation. The money therefore probably is for bounty and pay and it is presumeable that debts may have been contracted. With great respect I have the honor to be Sir Yr. Obed Ser
          
            A H.
          
          
            PS. From the state in which the detachment is represented to be I shall order the Cloathing to be sent by Water to Albany to meet it there
          
          The Secy of War
        